Citation Nr: 0719820	
Decision Date: 07/02/07    Archive Date: 07/13/07

DOCKET NO.  03-08 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for psychiatric 
disability, to include as secondary to service-connected 
absence of the left testicle.  

2.  Entitlement to service connection for an abdominal muscle 
disability, to include as secondary to service-connected 
status post left inguinal hernia repair.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to August 
1962.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Togus, 
Maine, and an April 2006 rating decision of the RO in 
Providence, Rhode Island. 

In November 2004, the veteran was afforded a hearing before a 
Decision Review Officer (DRO) at the Providence RO.  A 
transcript of this hearing is of record.

The Board notes that while the claim for entitlement to 
service connection for psychiatric disability, to include as 
secondary to service-connected removal of left testicle, was 
developed by the originating agency as two separate claims, 
the Board will treat it as one claim as it concerns one 
disability and two separate theories of entitlement.

The record also reflects that the veteran perfected an appeal 
of a January 1999 rating decision denying service connection 
for heart disability and diabetes mellitus, but withdrew his 
appeal with respect to these issues in a statement submitted 
in November 2004.  The Board will limit its consideration 
accordingly.


FINDINGS OF FACT

1.  Psychiatric disability was not present in service or 
until years thereafter, and is not etiologically related to 
service or a service-connected disability.

2.  The veteran does not have an abdominal muscle disability.

CONCLUSIONS OF LAW

1.  Psychiatric disability was not incurred in or aggravated 
by active duty, the incurrence or aggravation of a psychosis 
during active duty may not be presumed, and psychiatric 
disability is not proximately due to or the result of 
service-connected disability.  38 U.S.C.A. §§ 1101, 1112, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2006).

2.  An abdominal muscle disability was not incurred in or 
aggravated by active duty and is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. § 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess/Hartman v. 
Nicholson 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under the VCAA, to include 
notice that he should submit all pertinent evidence in his 
possession.  Notice with respect to the issue of entitlement 
to service connection for an abdominal muscle disability was 
provided in a November 2005 letter, prior to the initial 
adjudication of the claim.  Notice with respect to the issue 
of entitlement to service connection for psychiatric 
disability was provided in a November 2004 letter, subsequent 
to the initial adjudication of the claim.  In addition, the 
veteran was provided appropriate notice concerning the 
effective-date and disability-evaluation elements of his 
claims in a letter mailed in March 2006.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in response to his claim for service 
connection for an abdominal disability but has determined 
that no such examination is required in this case because the 
medical evidence of record is sufficient to decide the claim.  
In this regard, the Board notes that the record contains no 
medical evidence of this disability and, as discussed below, 
the Board has determined that the veteran's statements are 
unreliable. Therefore, there is no reasonable possibility 
that an examination would result in evidence to substantiate 
the claim.

The record also reflects that the veteran has been afforded 
appropriate VA examinations with respect to the claim for 
entitlement to service connection for psychiatric disability 
and the originating agency has obtained the veteran's service 
medical records and post-service treatment records.  Neither 
the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate 
either claim.  The Board is also unaware of any such 
evidence.  In this regard, the Board notes that although the 
veteran has stated that he first underwent treatment with a 
private doctor for depression within four years of his 
separation from active duty, records of this treatment are 
not available.  Therefore, the Board is satisfied that VA has 
complied with the duty to assist requirements of the VCAA and 
the pertinent implementing regulation.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claims.  There 
is no indication in the record or reason to believe that any 
ultimate decision of the originating agency would have been 
different had complete VCAA notice been provided at an 
earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the claims.


General Legal Criteria

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.     

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests a psychosis 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a). Additional 
disability resulting from the aggravation of a nonservice-
connected disability by a service-connected disability is 
also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 
7 Vet. App. 439, 448 (1995) (en banc).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


Psychiatric Disability

The veteran contends that his depression is secondary to his 
in-service removal of his left testicle, or in the 
alternative, that it was incurred during active duty.  
Specifically, he claims that following his in-service 
orchiectomy he experienced pain that made it impossible for 
him to continue boxing which led to his currently diagnosed 
depression.  Service medical records show that the veteran 
underwent a left orchiectomy in May 1962.  They do not show 
that he complained of depression or that he was diagnosed 
with any psychiatric disorder.  Although the veteran reported 
a history of nervous trouble on the report of medical history 
completed in connection with his separation examination, the 
report of examination for separation in July 1962 shows that 
he was found to be psychiatrically normal upon clinical 
examination.  

The post-service medical evidence of record, including VA 
Medical Center (VAMC) records from December 1997 to November 
2005, establishes that the veteran began psychiatric 
treatment in 1993.  He was diagnosed with depression, 
anxiety, and a personality disorder.  The veteran was 
hospitalized several times for suicide attempts and 
prescription drug overdoses.  His doctors noted that he was 
reacting to stressors at home, such as problems with his ex-
wife and son.  In March 1999 the veteran underwent a cardiac 
catheterization and in October 1999 he had coronary artery 
bypass surgery.  In November 1999, while undergoing treatment 
in a substance abuse program, the veteran stated that he had 
been angry at home since his surgery.  

The veteran was provided several VA examinations to determine 
the nature and etiology of his depression.  During the first 
VA examination in June 2002, he reported that since his in-
service orchiectomy he had been chronically depressed and 
anxious, and was unable to exercise due to abdominal pain.  
He was diagnosed with a generalized anxiety disorder and 
dysthymia.  The examiner found that the veteran's feelings of 
depression and anxiety were more than likely related to his 
medial conditions of coronary bypass surgery, diabetes, and 
hypertension.  The examiner also stated that it was highly 
unlikely that the removal of the veteran's left testicle had 
a negative impact on either his social or vocational 
adjustment.  Similarly, the examiner at the veteran's second 
VA examination in May 2004 concluded that the veteran's 
diagnoses of major depressive disorder, a non-specified 
anxiety disorder, and sedative dependence were likely related 
to his chronic medical conditions and his stressful home 
environment.  The examiner did state that that possibility 
existed that the some of the veteran's negative thinking that 
caused his depression was related to his surgery to remove 
his left testicle.

In February 2006 the veteran's claims folders were provided 
to a VA psychologist for an opinion as to the etiology of his 
depression.  The doctor stated that it was not possible to 
establish a baseline of symptomatology because of the 
veteran's inconsistent statements.  The veteran was diagnosed 
with chronic mental health problems including depression, 
anxiety, a personality disorder, and polysubstance abuse.  
While the psychologist found that the possibility existed 
that some of the veteran's negative thinking that caused his 
depression was due to his in-service surgery, she also 
concluded that without evidence prior to 1998 it would 
require speculation to provide a further conclusion.

While the veteran claims that his depression is secondary to 
the removal of his left testicle, the Board finds that the 
evidence supportive of the claim is speculative at best.  In 
this regard, the Board notes that the May 2004 VA examiner 
and the February 2006 VA psychologist both acknowledged the 
possibility that that the service-connected absence of the 
veteran's left testicle contributed to his negative thinking 
and depression, the May 2004 examiner actually opined that 
the veteran's psychiatric disorders were likely related to 
his chronic medical conditions and his stressful home 
environment.  In addition, the VA psychologist essentially 
concluded that any opinion linking the veteran's psychiatric 
disability to the removal of his left testicle would require 
speculation.  The Court has held that medical opinions that 
are speculative, general, or inconclusive in nature cannot 
support a claim.  See Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992); Perman v. Brown, 5 Vet. App. 237, 241 (1993); 
Obert v. Brown, 5 Vet. App. 30 (1993); Beausoleil v. Brown, 8 
Vet. App. 459, 463 (1996).  

Moreover, the June 2002 VA examiner has opined that the 
veteran's anxiety and depression are probably related to his 
non service-connected medical condition.  This examiner 
opined that it is highly unlikely that the veteran's 
psychiatric disorders are related to the removal of his left 
testicle.  

The Board also finds that the history reported by the veteran 
for compensation purposes during his November 2004 hearing, 
more than forty years following his discharge from service, 
is not reliable.  Moreover, it is inconsistent with the 
history reported during all his psychological examinations 
and mental health consultation at the VAMC of feeling 
stressed due to his family situation and his heart condition.  
The Board also notes that several physicians have found that 
the veteran is prone to histrionics and lying in order to 
obtain medication.  Therefore, the veteran's statements are 
found to be not credible.

With respect to whether service connection is warranted for 
psychiatric disability on a direct or presumptive basis, the 
Board notes that the while the veteran's brother wrote in a 
July 2002 statement that the veteran's family noticed a 
change in his emotions and behavior following his release 
from service, service medical records do not show that the 
veteran was found to have a psychiatric disorder and there is 
no post-service medical evidence of any psychiatric disorder 
until more than thirty years after service.  In addition, 
there is no medical evidence of a nexus between the veteran's 
current psychiatric disability and his military service.  

The evidence of a nexus between the veteran's psychiatric 
disability and his military service is limited to the 
veteran's own statements.  This is not competent evidence of 
the alleged nexus since laypersons, such as the veteran, are 
not qualified to render an opinion concerning medical 
causation.  See Espiritu, 2 Vet. App. 492, 494 (1992).  
Accordingly, the Board must conclude that the preponderance 
of the evidence is against the claim.


Abdominal Muscle Disability

Service medical records are negative for evidence of an 
abdominal muscle disability.  Although the veteran is 
service-connected for a scar from his in-service surgery to 
repair a left inguinal hernia, there is no post-service 
medical evidence showing that the veteran has ever been 
diagnosed with an abdominal muscle disability resulting from 
his hernia surgery.  In this regard, the Board notes that the 
veteran's private physician wrote in a November 2005 
statement that the veteran complained of pain under his 
hernia scar caused by the scar.  No other diagnosis was 
provided.  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (2000).  In addition, the veteran is 
currently assigned a 10 percent rating for his service-
connected painful scar resulting from his left inguinal 
hernia surgery.  As there is no competent evidence of an 
abdominal muscle disability, service connection is not 
warranted.


							(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for psychiatric disability, 
to include as secondary to service-connected removal of left 
testicle, is denied.  

Entitlement to service connection for an abdominal muscle 
disability, to include as secondary to service-connected 
status post left inguinal hernia repair, is denied.  



____________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals




 Department of Veterans Affairs


